Citation Nr: 1709383	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  11-07 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for asthma. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to October 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In July 2014, the Veteran testified before a Veterans Law Judge at a Board videoconference hearing.  A transcript of the proceeding has been associated with the claims file.  The VLJ who held the July 2014 hearing no longer works for the Board.  In December 2016, the Board notified the Veteran of this fact and offered him the opportunity to have another hearing.  The Veteran responded later that same month indicating that he did not desire another hearing.  Therefore, the Board may proceed without another hearing. 

This case was previously before the Board in December 2014.  At that time, the Board granted a claim for service connection for a heart disorder and remanded the claims listed on the title page above, in addition to a claim for service connection for an acquired psychiatric disorder, including posttraumatic stress disorder, anxiety, and depression.  While on remand, the agency of original jurisdiction (AOJ) granted the claim for service connection for PTSD, with symptoms of anxiety and depression, in a March 2016 rating decision.  As the rating decision addressed all of the claimed psychiatric disorders, in the grant of the claim, the Board finds that the decision represents a grant of the full benefit claimed on appeal.  Thus, the Board no longer has jurisdiction over the claim. 

With respect to the claim for a higher initial rating for asthma, a brief recitation of the history is necessary to address the correct characterization of the claim.  Service connection for asthma was granted in a November 2007 rating decision and assigned a 30 percent disability rating.  New and material evidence was associated with the file within one year of that decision, therefore the November 2007 rating decision did not become final.  38 C.F.R. § 3.156(b).  The agency of original jurisdiction (AOJ) readjudicated the claim in April 2008, continuing the 30 percent disability rating.  Within one year of that decision, in December 2008, the Veteran submitted a statement indicating that his asthma had worsened.  New and material VA outpatient treatment records were obtained shortly thereafter, all within one year of the April 2008 rating decision.  Thus, the April 2008 rating decision did not become final.  Id.  The AOJ once again continued the 30 percent disability rating in May 2009.  The present appeal stems from a notice of disagreement with the May 2009 rating decision.  

Based on this history, the Board finds that the November 2007 and April 2008 rating decisions did not become final and the initial rating for asthma remained pending.  As such, the adjudication in May 2009 related back to the initial claim.  See Beraud v. McDonald, 766 F.3d 1402, and 1406-07 (Fed. Cir. 2014) (On a claim for benefits, VA must provide a determination that is directly responsive to the new submission and the claim at issue remains open until it does so.); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed.Cir.2011) (VA is required to "assess any evidence submitted during the relevant period and make a determination as to whether it constitutes new and material evidence relating to the old claim.").  Therefore, the appropriate characterization of the claim is one for a higher initial rating. 

Next, additional evidence including new claims filed by the Veteran, statements from the Veteran, and VA treatment records obtained and associated with the file by the AOJ, has been added to the record since the most recent supplemental statement of the case (SSOC) dated in March 2016.  A portion of the recently-added VA treatment records are material to the TDIU claim (see e.g. October 2016 VA treatment record that psychiatric symptoms are worse) although the Veteran also submitted a copy of those same relevant treatment records with a waiver of review by the AOJ, in November 2016.  Records dated in February 2017 relevant to the asthma claim were also associated with the file, by the AOJ.  The Veteran is not prejudiced by this development, however, as the claim is herein remanded to the AOJ for further development.   

Moreover, the issue of entitlement to a higher initial rating for PTSD, was raised in the Veteran's submission of the October 2016 VA psychiatric treatment records where he reported that his psychiatric symptoms are worse, but the issue has not been adjudicated by the AOJ.  If the Veteran desires to file an increased rating claim for PTSD, he is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  

The appeal is REMANDED to the AOJ.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

With respect to the claim for a higher initial rating for asthma, VA treatment records obtained as a result of the December 2014 remand, contain the Veteran's complaint to VA treatment providers that his asthma had worsened.  See October 29, 2014 VA Discharge Summary.  Moreover, the Board observes that the most recent pulmonary function test results are dated more than five years ago in September 2011.  See September 2011 VA (psychiatric) treatment record.  Thus, to ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration, the Board finds that a more contemporaneous examination is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

Regarding the claim for a TDIU, the Board observes that the claim is intertwined with the pending claims for higher ratings for asthma and PTSD.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Additionally, following adjudication of the initial rating claims, if the Veteran's schedular rating fails to meet the requirements for a schedular TDIU for any period pertinent to the appeal, the AOJ should consider whether referral for an extraschedular TDIU is appropriate.  In reaching any conclusion, the AOJ should consider evidence from the Social Security Administration (SSA) including a fully favorable decision due to service-connected impairments of asthma and PTSD.  The Board notes that the SSA found the Veteran's substance abuse disorder was not a contributing factor to its determination regarding disability.  

As the evidence indicates that the Veteran receives ongoing care from VA, while on remand, associate with the file any outstanding, VA treatment records, dated since February 2017.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records. 

2.  Afford the Veteran the appropriate examination to determine the current severity of his asthma.  The examiner should review the electronic claims file and 
arrange for pulmonary function testing and obtain or prepare a report containing both the pre- and post-bronchodilator results, to include percentages of predicted values for Forced Expiratory Volume in one second (FEV-1) and FEV-1/Forced Vital Capacity (FVC). 

The examiner should indicate in a report whether the Veteran's condition currently requires, or has required at any time since June 2007: 

a.) FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids; or

b.) FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

The examiner is asked to address the functional effects of asthma on the Veteran's daily activities, including work. 

Complete rationale for all opinions expressed must be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims, to include the issue of entitlement to a TDIU, should be readjudicated based on the entirety of the evidence.  If the Veteran's schedular rating fails to meet the requirements for a schedular TDIU for any period pertinent to the appeal, the AOJ should consider whether referral for an extraschedular TDIU is appropriate.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




